


AMENDMENT NO. 7 TO THE
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 7 TO THE AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of March 24, 2017 (this "Amendment"), is entered into by and among
BERRY PLASTICS GROUP, INC., a Delaware corporation ("Holdings"), BERRY PLASTICS
CORPORATION, a Delaware corporation (the "Company"), certain domestic
subsidiaries of the Company party hereto as additional borrowers (together with
the Company, the "Borrowers"), certain other subsidiaries of the Company party
hereto, the financial institutions party hereto, and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the "Administrative Agent") and
collateral agent (in such capacity, the "Collateral Agent") under the Unamended
Credit Agreement.
PRELIMINARY STATEMENTS:
(1) Holdings, the Company, the other Borrowers, the lenders from time to time
party thereto (the "Existing Lenders"), the Administrative Agent, the Collateral
Agent and the other agents party thereto, entered into that certain Amended and
Restated Revolving Credit Agreement, dated as of April 3, 2007 (as amended by
Amendment No. 1 to the Amended and Restated Revolving Credit Agreement, dated as
of December 14, 2007, Amendment No. 2 to the Amended and Restated Revolving
Credit Agreement, dated as of January 11, 2008, the Incremental Assumption
Agreement, dated as of December 23, 2009, Amendment No. 3 to the Amended and
Restated Revolving Credit Agreement, dated as of June 28, 2011, Amendment No. 4
to the Amended and Restated Revolving Credit Agreement, dated as of May 14,
2015, Amendment No. 5 to the Amended and Restated Revolving Credit Agreement,
dated as of October 1, 2015, and Amendment No. 6 to the Amended and Restated
Revolving Credit Agreement, dated as of March 15, 2017, the "Unamended Credit
Agreement");
(2) Pursuant to Section 2.21 of the Unamended Credit Agreement, the Company has
requested to establish Incremental Revolving Facility Commitments thereunder in
an aggregate amount of $100,000,000 (the "Additional Revolving Commitments") (i)
for general corporate purposes and (ii) to pay fees and expenses related to the
foregoing (the Unamended Credit Agreement, as amended by this Amendment, the
"Amended Credit Agreement");
(3) This Amendment shall be deemed to also be an Incremental Assumption
Agreement as required by Section 2.21 of the Unamended Credit Agreement.
NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and the
Additional Revolving Lenders to extend credit to the Borrowers pursuant to the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Administrative Agent,
the Additional Revolving Lenders, the Borrowers and the other Loan Parties
hereby covenant and agree as follows:


SECTION 1.  Additional Revolving Commitments.
(a) Each Lender committed to an Additional Revolving Commitment (each, an
"Additional Revolving Lender") as set forth in Schedule I hereto severally
agrees (i) that it shall be considered a Lender for all purposes under the Loan
Documents and agrees to be bound by the terms thereof and (ii) to make available
its pro rata portion of the Additional Revolving Commitments to the Borrowers in
the aggregate amount set forth on Schedule I on the Amendment Effective Date. 
The terms and provisions of the Additional Revolving Commitments shall be
identical to the Revolving Facility Commitments.  The aggregate amount of the
Additional Revolving Commitments made under this Amendment shall not exceed
$100,000,000.

--------------------------------------------------------------------------------

(b) After giving effect to the Additional Revolving Commitments pursuant to the
preceding Section 1(a), the aggregate Revolving Facility Credit Exposure
outstanding as of the date hereof shall be re-allocated among the Revolving
Lenders on the date hereof in accordance with their new Pro Rata Share  (and
each Revolving Lender shall be deemed to have assigned and/or purchased, as
necessary, any such interests in order to accurately reflect such new Pro Rata
Share as of the date hereof and the Company consents to all such assignments).


SECTION 2.  Effect of Amendment.
(a) On and after the Amendment Effective Date, (i) each reference in the Loan
Documents (other than the Amended Credit Agreement) to "the Revolving Credit
Agreement," "therein," "thereunder," "thereof" or words of like import referring
to the Unamended Credit Agreement, shall mean and be a reference to the Amended
Credit Agreement and (ii) all references to any Section (or subsection) of the
Unamended Credit Agreement in any Loan Document (but not the Amended Credit
Agreement) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of the Amended Credit Agreement.
(b) The Unamended Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c) The parties hereto acknowledge and agree that (1) this Amendment and the
other Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or termination of the Obligations under
the Unamended Credit Agreement as in effect prior to the Amendment Effective
Date and which remain outstanding, (2) the Obligations are in all respects
continuing (as amended by the Amended Credit Agreement and which are hereafter
subject to the terms of the Amended Credit Agreement) and (3) the security
interests as granted under the applicable Loan Documents securing payment of
such Obligations (including, after the Amendment Effective Date, the Additional
Revolving Commitments) are in all respects continuing and in full force and
effect and are reaffirmed hereby with no change in the priority applicable and
such security interests are and continue to be, duly perfected security
interests, subject only to (i) the terms thereof, and (ii) the Liens permitted
under the Loan Documents.
(d) The amendment of the Unamended Credit Agreement pursuant to this Amendment
is limited as written and is not a consent to any other amendment, restatement
or waiver or other modification, whether or not similar and, except as expressly
provided herein or in any other Loan Document, all terms and conditions of the
Loan Documents remain in full force and effect unless otherwise specifically
amended hereby or by any other Loan Document.
(e) This Amendment shall be a Loan Document.
SECTION 3.  Conditions of Effectiveness.  This Amendment shall become effective
in the order and in the manner herein described, as of the first date upon which
each of the conditions precedent set forth below in this Section 3 shall be
satisfied or waived in accordance with Section 9.08 of the Unamended Credit
Agreement (such date, the "Amendment Effective Date"):
2

--------------------------------------------------------------------------------

(a)
The representations and warranties set forth in the Amended Credit Agreement and
the other Loan Documents shall be true and correct in all material respects as
of the Amendment Effective Date, with the same effect as though made on and as
of such date; provided to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided, further, that any representation and warranty that is qualified
as to "materiality," "Material Adverse Effect" or similar language is true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b)
Both on and as of the date hereof and on and as of the Amendment Effective Date,
both before and after giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default or an Event of Default under the
Unamended Credit Agreement, the Amended Credit Agreement and the other Loan
Documents.

(c)
The execution, delivery of, and the performance of this Amendment by Holdings,
the Company and the other Borrowers are permitted under the terms of all
Material Indebtedness.

(d)
The Administrative Agent (or its counsel) shall have received from Holdings, the
Company, the other Borrowers and each Subsidiary Loan Party, the Administrative
Agent and the Additional Revolving Lenders party hereto either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

(e)
The Administrative Agent shall have received, on behalf of itself and the
Lenders and each Issuing Bank on the Amendment Effective Date, a favorable
written opinion of (i) Bryan Cave LLP, special counsel for the Loan Parties,
(ii) Jason Greene, in-house counsel for the Loan Parties, and (iii) Godfrey &
Kahn, Wisconsin counsel for certain of the Loan Parties, in each case (A) dated
the Amendment Effective Date, (B) addressed to the Administrative Agent and the
Lenders, and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(f)
The Administrative Agent shall have received in the case of each Loan Party each
of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i)
only if such document or item has not previously been delivered, or shall have
changed since the later of (x) its last date of its previous delivery to the
Administrative Agent pursuant to the Unamended Credit Agreement, and (y) the
Amendment Effective Date, a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
as applicable, including all amendments thereto, of each Loan Party, (A) in the
case of a corporation, certified as of a recent date of the Amendment Effective
Date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date of the Amendment Effective Date or (B)
in the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party;

(ii)
a certificate of the Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Amendment Effective Date and certifying:

3

--------------------------------------------------------------------------------

(A)
(1) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement, operating agreement
or other equivalent governing documents) of such Loan Party as in effect on the
Amendment Effective Date and at all times since the date of the resolutions
described in clause (B) below, or (2) that the by-laws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) of such Loan Party, as in effect on the Amendment Effective Date,
have not been modified, rescinded or amended since the latter of (x) its last
date of delivery to the Administrative Agent pursuant to the Unamended Credit
Agreement and (y) the Amendment Effective Date,

(B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrowers, the borrowings thereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Amendment Effective Date,

(C)
that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed or delivered pursuant to
clause (i) above,

(D)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and

(E)
as to the absence of any pending proceeding for the dissolution or liquidation
of such Loan Party or, to the knowledge of such person, threatening the
existence of such Loan Party;

(iii)
a certificate of a director or another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iv)
such other documents as the Administrative Agent or the Additional Revolving
Lenders on the Amendment Effective Date may reasonably request (including
without limitation, tax identification numbers, addresses and any information
requested pursuant to "know your customer" requirements).

(g)
the Administrative Agent shall have received from a Financial Officer of the
Company, an officer's certificate to the effect that the execution, delivery and
performance of this Amendment, the Amended Credit Agreement and the other Loan
Documents by the Loan Parties will not conflict with, result in a breach of or
constitute a default under, or give rise to a right of, or result in, any
cancellation or acceleration under, any indenture, credit or loan agreement or
other documents or instruments to which any Loan Party is party with respect to
any Material Indebtedness.

(h)
The Agents shall have received to the extent invoiced, reimbursement or payment
of all reasonable outofpocket expenses (including reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP and local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

4

--------------------------------------------------------------------------------

(i)
The Administrative Agent shall have received for the ratable account and benefit
of each Additional Revolving Lender executing this Amendment a nonrefundable fee
equal to 0.10% of the aggregate principal amount of Additional Revolving
Commitments of such Additional Revolving Lender.

For purposes of determining compliance with the conditions specified above, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender's ratable
portion of the initial Borrowing, if any.
SECTION 4.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the state of New York.
SECTION 6.  WAIVER OF JURY TRIAL  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.
SECTION 7.  Jurisdiction; Consent to Service of Process.
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, "New York
Courts"), in any action or proceeding arising out of or relating to this
Amendment or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Amendment shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Amendment or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.
5

--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
[Remainder of Page Intentionally Left Blank]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 



 
BERRY PLASTICS CORPORATION
                     
By:
/s/ Jason K. Greene
     
Name: Jason K. Greene
     
Title:   Executive Vice President, General Counsel and Secretary
 

 



 
BERRY PLASTICS GROUP, INC.
                     
By:
/s/ Jason K. Greene
     
Name: Jason K. Greene
     
Title:   Executive Vice President, Chief Legal Officer 
and Secretary 
 


 

--------------------------------------------------------------------------------


 

 
AEROCON, LLC
   
AVINTIV ACQUISITION CORPORATION
   
AVINTIV INC.
   
AVINTIV SPECIALTY MATERIALS INC.
   
BERRY PLASTICS ACQUISITION CORPORATION V
   
BERRY PLASTICS ACQUISITION CORPORATION XI
   
BERRY PLASTICS ACQUISITION CORPORATION XII
   
BERRY PLASTICS ACQUISITION CORPORATION XIII
   
BERRY GLOBAL FILMS, LLC
   
BERRY PLASTICS ACQUISITION LLC X
   
BERRY PLASTICS DESIGN, LLC
   
BERRY PLASTICS FILMCO, INC.
   
BERRY PLASTICS 1K, LLC
   
BERRY PLASTICS OPCO, INC.
   
BERRY PLASTICS SP, INC.
   
BERRY PLASTICS TECHNICAL SERVICES, INC.
   
BERRY STERLING CORPORATION
   
BPREX BRAZIL HOLDING INC.
   
BPREX CLOSURE SYSTEMS, LLC
   
BPREX CLOSURES KENTUCKY INC.
   
BPREX CLOSURES, LLC
   
BPREX DELTA INC.
   
BPREX HEALTHCARE BROOKVILLE INC.
   
BPREX HEALTHCARE PACKAGING INC.
   
BPREX PLASTIC PACKAGING INC.
   
BPREX PLASTICS SERVICES COMPANY INC.
   
BPREX PRODUCT DESIGN AND ENGINEERING INC.
   
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
   
CAPLAS, LLC
   
CAPLAS NEPTUNE, LLC
   
CAPTIVE PLASTICS HOLDINGS, LLC
   
CAPTIVE PLASTICS, LLC
   
CARDINAL PACKAGING, INC.
   
CHICOPEE, INC.
   
COVALENCE SPECIALTY ADHESIVES LLC
   
COVALENCE SPECIALTY COATINGS LLC
   
CPI HOLDING CORPORATION
                     
By:
/s/ Jason K. Greene
     
Name: Jason K. Greene
     
Title:   Executive Vice President, General Counsel and Secretary
 






--------------------------------------------------------------------------------





 
DOMINION TEXTILE (USA), L.L.C.
   
FABRENE, L.L.C.
   
FIBERWEB GEOS, INC.
   
FIBERWEB, LLC
   
KERR GROUP, LLC
   
KNIGHT PLASTICS, LLC
   
OLD HICKORY STEAMWORKS, LLC
   
PACKERWARE, LLC
   
PESCOR, INC.
   
PGI EUROPE, INC.
   
PGI POLYMER, INC.
   
PLIANT INTERNATIONAL, LLC
   
PLIANT, LLC
   
POLYSEAL, LLC
   
PRIME LABEL & SCREEN INCORPORATED
   
PRISTINE BRANDS CORPORATION
   
PROVIDENCIA USA, INC.
   
ROLLPAK CORPORATION
   
SAFFRON ACQUISITION, LLC
   
SEAL FOR LIFE INDUSTRIES, LLC
   
SETCO, LLC
   
SUN COAST INDUSTRIES, LLC
   
UNIPLAST HOLDINGS, LLC
   
UNIPLAST U.S., INC.
   
VENTURE PACKAGING, INC.
                           
By:
/s/ Jason K. Greene
     
Name: Jason K. Greene
     
Title:   Executive Vice President, General Counsel
and Secretary
 

 

--------------------------------------------------------------------------------

 




 
GRAFCO INDUSTRIES LIMITED PARTNERSHIP
         
By: CAPLAS NEPTUNE, LLC
       its General Partner
                     
By:
/s/ Jason K. Greene
     
Name: Jason K. Greene
     
Title:   Executive Vice President, General Counsel
and Secretary
 

 

--------------------------------------------------------------------------------


 

 
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,
and as a Lender
               
By:
/s/ Robert Q. Mahoney
     
Name: Robert Q Mahoney
     
Title:   Senior Vice President
 

 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
               
By:
/s/ Hilda C. Carbajal
     
Name: Hilda C. Carbajal
     
Title:   Authorized Officer
 

 

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A.,
as a Lender
               
By:
/s/ David L. Smith
     
Name: David L. Smith
     
Title:   Vice President and Director
 

 

--------------------------------------------------------------------------------

 

 
HSBC Bank USA, National Association
as a Lender
               
By:
/s/ John Reid
     
Name: John Reid
     
Title:   SVP
 

 

--------------------------------------------------------------------------------


 
 
SCHEDULE I
ADDITIONAL REVOLVING COMMITMENT ALLOCATIONS








Lender
 
 
Commitment

 
JPMorgan Chase Bank, N.A.
 
$
40,000,000.00
 
Citibank, N.A.
 
$
30,000,000.00
 
HSBC Bank USA,N.A.
 
$
20,000,000.00
 
Bank of America, N.A.
 
$
10,000,000.00
 



